Action by infant plaintiff to recover damages for personal injuries alleged to have resulted from a defect in a sidewalk on a public street of such character as to constitute a trap. On motion of the defendant the trial court set aside a verdict in favor of the plaintiff and granted a new trial upon the ground that the verdict was contrary to the weight of the credible evidence, and from the order entered thereon the plaintiff appeals. Order, insofar as appealed from, unanimously affirmed, without costs. No opinion. Present — Hagarty, Acting P. J., Cars-well, Adel, Aldrich and Nolan, JJ.